SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 OF the Securities Exchange Act of 1934 For the month May, 2015 (Commission File No. 1-15250) Banco Bradesco S.A. (Exact name of registrant as specified in its charter) Bank Bradesco (Translation of registrant’s name in English) Cidade de Deus, Vila Yara 06029-900 Osasco, SP, Federative Republic of Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F­ (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Cidade de Deus, Osasco, SP, May 15, 2015. To Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington, DC Ref.: Monthly Interest on Shareholders’ Equity Dear Sirs, Banco Bradesco S.A., in conformity with the System for Payment of Monthly Interest on Shareholders’ Equity, will pay on July 1, 2015 monthly interest on shareholders’ equity related to the month of June/2015, in the amount of R$0.017249826 per common share and R$0.018974809 per preferred share to the shareholders registered in the Company’s records on June 1, 2015 (declaration date and record date of right). The Company’s shares will be traded “ex-right” on interest from June 2, 2015 on. The payment will be made in the net amount of R$0.014662352 per common share and R$0.016128588 per preferred share, already net of withholding income tax of 15% (fifteen percent), except for corporate shareholders that are exempt from the referred tax, which shall receive the declared amount, as follows: · to shareholders whose shares are deposited at the Company and that keep their register and banking data updated, by means of credit in the current accounts in a financial institution they indicate. T hose who do not have such data updated must present themselves at a Bradesco branch on their preference bearing their CPF (individual taxpayer’s ID), RG (identification document) and proof of residence (utility bill) for record updating and receiving the respective amounts to which they are entitled; and · to shareholders whose shares are deposited at the BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros (Securities, Commodities and Future Exchange), by means of institutions and/or brokerage houses which keep their shareholding position in custody. Cordially, Banco Bradesco S.A. Moacir Nachbar Junior Executive Managing Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Banco Bradesco S.A. Date: May 15, 2015 By: Name: Moacir Nachbar Junior Title: Executive Managing Officer
